

Supply Contract


Contract No.: YD4080402
Signing Place: Anzhen Town, Wuxi


Party A: Jiangsu Yadea Science & Technology Development Co., Ltd.
Party B: Changxing Chisen Electric Co., Ltd.


Validity period of this Contract: January 1, 2008 through January 1, 2009 (after
the expiration of this Contract and prior to the signing of new contract, if
both parties have business to be continued, this Contract shall continue to be
effective).


After friendly consultation and in the principle of mutual benefit and common
development, both parties hereby enter into this Contract and hereby agree as
follows:


I Party A shall provide Party B will the following products:


Order
 
Product Name
 
Specification
 
Unit
 
Unit Price
 
Remarks
1
 
Lead-acid battery 
 
48V10AH
 
Set
     
4 batteries each set
2
 
Lead-acid battery
 
48V12AH
 
Set
     
4 batteries each set
3
 
Lead-acid battery
 
48V16AH
 
Set
     
4 batteries each set
4
 
Lead-acid battery
 
48V20AH
 
Set
     
4 batteries each set



II In the event of rise or fall in price pf raw materials, both parties agree to
carry out the new price after consultation.


III Packing Method:


1.
Packed with carton, with product name, quantity, specification clearly marked
outside.

2.
Upon the request by Party A, Party B may provide special package but the costs
arising therefrom should be born by Party A.



IV Quality Warranty


Party B shall provide Party A with the battery in compliance with Party A's
requirement as detailed in the quality and technical agreement entered into
between both parties.


V Supply Service


1.
Party B shall provide Party A with the products at its lowest price, otherwise,
Party B shall make compensation for Party A ten times the values of all products
supplied previously.

 

--------------------------------------------------------------------------------


 
2.
Party B shall return Party A’s order within 6 hours after its receipt, or it
shall be deemed that Party B accepts all contents thereon.

3.
The delivery time, specific product name and specification shall be subject to
the purchase order.

4.
If Party A stops production as a result of Party B’s delayed supply of goods,
Party B shall compensate Party A according to the standard of RMB2,000 per hour.

5.
In the event of change of order, Party A shall give Party B a notice of two
days.

6.
If Party B’s products can’t meet Party A/s technical standard, such products
should be depreciated by 5%~10% of such lot upon the consent of Party A. For
three continuous unconformity, Party A will suspend Party B’s supply of goods
and Party B shall compensate Party A for all its losses arising therefrom.

7.
Party B shall hold in confidentiality Party A’s special requirements for goods
and may not provide the related information to other party; otherwise, Party B
shall compensate Party A for all its losses arising therefrom.

8.
Party B shall supply the goods to Party A in accordance with the quantity
required. The products that Party A does not want may be returned to Party B. If
Party B fails to supply Party A the products wanted, it shall compensate Party A
for all its losses arising therefrom.

9.
The Party B’s supply time error may not exceed 5 days.



VI Transportation: Party B shall deliver the products to Party A’s warehouse and
bear the expenses arising therefrom.


VI After-sale Service:


(i)
1.
48V10AH battery should have 15 months of warranty period and should be replaced
for free if found defective within 8 months, or maintained for free if found
defective within 8 to 15 months.

2.
48V12AH battery should have 15 months of warranty period and should be replaced
for free if found defective within 8 months, or maintained for free if found
defective within 8 to 15 months.

3.
48V16AH battery should have 15 months of warranty period and should be replaced
for free if found defective within 8 months, or maintained for free if found
defective within 8 to 15 months.

4.
48V20AH battery should have 15 months of warranty period and should be replaced
for free if found defective within 8 months, or maintained for free if found
defective within 8 to 15 months.

5.
48V20AH (electric motorcycle) battery should have 11 months of warranty period
and should be replaced for free if found defective within 6 months, or
maintained for free if found defective within 6 to 11 months.



(ii) Party B shall be liable for after-sale service to all batteries used in
Party A’s entire vehicle since the date of leaving factory.
 

--------------------------------------------------------------------------------




(iii) For the places in which Party B has no direct after-sale service and so
entrusts Party A, Party B shall bear all expenses arising therefrom.


VIII Payment


1.
For each payment, Party A shall deduct 10% of the money as after-sale security,
until such deduction reaches to RMB300,000. Such security should be paid off
upon the expiration of the warranty period of last lot of products.

2.
Party A shall pay Party B the money on the 30th day of the month in which Party
B supplies goods. The last payment should be paid in full within 1 month after
Party B’s stopping of supply.



IX Party A shall be entitled to require Party B to develop relevant accessories
prior to the termination of this Contract.


X Without the consent of Party A, Party B may not bilaterally stop the supply;
otherwise it shall compensate Party A for all its losses arising therefrom.


XI Miscellaneous


1.
The products supplied by Party B to Party A may not offend the intellectual
property of other party.

2.
Trademark: if Party A entrusts Party B to print the words “Yadea” or
“[ex10-14logo.jpg]”, Party B shall ensure such marked products only to be sold
to Party A; otherwise, Party B shall pay Party A default fine of RMB100,000 for
each time of default.



XII Change of Contract


This Contract may be changed by both parties after consultation in writing.


XIV For matters not mentioned herein, the Contract Law shall govern.


XV This Contract shall be executed in two copies, one for each party.


Party A: Jiangsu Yadea Science & Technology Development Co., Ltd. (seal)
Signature:    /s/ Authorized Representative
Date: April 20, 2008


Party B: Changxing Chisen Electric Co., Ltd. (seal)
Signature: /s/ Authorized Representative
Date: April 22, 2008
 

--------------------------------------------------------------------------------

